              Case 3:15-cr-00462-AA     Document 50      Filed 01/15/21   Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



UNITED STATES OF AMERICA,                                        Case No. 3:15-cr-00462-AA
                                                                  ORDER AND OPINION
         v.

TRAVIS MILLER,

                  Defendant,


AIKEN, District Judge:

         A federal defendant who has been convicted and sentenced to a term of

imprisonment is committed to the custody of the BOP. 18 U.S.C. § 3621(a). The BOP

“shall    designate     the    place   of   the   prisoner's   imprisonment.” 18   U.S.C.   §

3621(b); see United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (recognizing

that the BOP “has the statutory authority to choose the locations where prisoners

serve their sentence”).

         Pursuant to 18 U.S.C. §§ 3621(b) and 3624(c), the BOP has discretion to place

an inmate in a residential reentry center (“RRC”) and/or home confinement. See



Page 1 – ORDER AND OPINION
        Case 3:15-cr-00462-AA      Document 50     Filed 01/15/21   Page 2 of 3




Sacora v. Thomas, 628 F.3d 1059, 1061–62 (9th Cir. 2010) (recognizing that these two

“statutory provisions govern the BOP's authority to place inmates in its custody in

RRCs”). Section 3621(b) authorizes the BOP to “designate the place of the prisoner's

imprisonment” upon consideration of, in pertinent part, “any statement by the court

that imposed the sentence concerning the purposes for which the sentence to

imprisonment was determined to be warranted; or recommending a type of penal or

correctional facility as appropriate.” 18 U.S.C. §§ 3621(b)(4)(A)–(B).

      BOP has additionaly authority to transfer defendant to home confinement

immediately under the Coronavirus Aid, Relief, and Economic Security (“CARES”)

Act, Pub. L. No. 116- 136, § 12003, 134 Stat. 281 (2020). In passing the CARES Act,

Congress expanded the authority of the Bureau of Prisons to utilize the home

confinement authorized by 18 U.S.C. 3624(c) to address the exigencies and dangers

of crowded prisons during a pandemic.

      The Court notes that Mr. Miller does have extremely concerning underlying

health issues which could very well be life threatening in the face of the current global

pandemic of the 2019 novel coronavirus. Also important to the Court is Mr. Miller’s

record while incarcerated and the hundreds of hours of programming that this

engaged to rehabilitate himself. Mr. Miller has a relatively short amount of time

remaining on his sentence and would greatly benefit from an extended placement in

community corrections through the BOP.




Page 2 – ORDER AND OPINION
        Case 3:15-cr-00462-AA    Document 50    Filed 01/15/21   Page 3 of 3




      Accordingly, the Court formally recommends to the BOP and the Warden at

FCI Sheridan that defendant be transferred to community corrections immediately

or as a soon as possible.

      IT IS SO ORDERED.

                  15th day of January 2021.
      Dated this _____



                                    /s/Ann Aiken
                             _______________________
                                    Ann Aiken
                            United States District Judge




Page 3 – ORDER AND OPINION
